FILED
                            NOT FOR PUBLICATION                            MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


13231 SUNDANCE LLC,                              No. 11-55710

               Plaintiff - Appellee,             D.C. No. 3:11-cv-00477-WQH-
                                                 WMC
  v.

SEAN MICHAEL PARK, pro se,                       MEMORANDUM*

               Appellant,

  v.

CHRISTINE CRONIN,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Sean Michael Park appeals pro se from the district court’s order imposing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
monetary sanctions against him for filing an improper notice of removal. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991). We affirm.

      The district court did not abuse its discretion by awarding attorney’s fees

against Park as a sanction after giving him notice and an opportunity to respond,

and finding, after an evidentiary hearing, that Park misrepresented that he was an

intervening party and signed defendant’s name without her authorization on the

notice of removal. See id. at 43-46 (recognizing court’s inherent power to impose

sanctions, including attorney’s fees, for conduct that abuses the judicial process);

see also Fed. R. Civ. P. 11(c) (stating that a court may sanction a party sua sponte,

after notice and a reasonable opportunity to respond, for violating Fed. R. Civ. P.

11(b)).

      AFFIRMED.




                                           2                                    11-55710